DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 10-14, 22-26 and 28-31 are rejected under 35 U.S.C. 103 as obvious over USPN 2002/0023710 to Tange in view of USPN 5,470,639 to Gessner and further in view of (when necessary) USPAP 2005/0133174 to Gorley, USPAP 2006/0121099 to Solarek, and/or USPAP 2010/0222755 to Westwood.
Claim 22, Tange discloses a composite sheet comprising a nonwoven fabric of elastic staple fibers wherein the composite sheet is suitable for use as a liquid permeable (topsheet) or impermeable (backsheet) facing material of a diaper (see entire document including [0001], [0017], and [0019]).
Tange does not appear to specifically mention the diaper having a core consisting of cellulosic fibers, or constructing the nonwoven elastic fibers from the claimed blend, but Gessner discloses that it is known in the diaper art to construct diapers with a core consisting of cellulosic fibers and to construct nonwoven diaper topsheets or backsheets with the claimed blend (see entire document including column 1, lines 6-19 and column 5, line 28 through column 10, line 17). Gessner discloses that a cellulosic fiber core provides a diaper with absorbency (column 8, lines 30-44) and, regarding the claimed blend, Gessner discloses that those skilled in the art will recognize that elastomer properties can be adjusted by polymer chemistry and/or blending elastomers with non-elastomeric polymers (column 6, lines 3-30). Therefore, it would have been obvious to one having ordinary skill in the art to construct the diaper of Tange with a cellulosic fiber core and one or more of the elastic nonwoven staple fiber fabrics with the claimed blend, motivated by a desire to produce an absorbent diaper with the desired elastomer properties. 
Claim 10, the blended fibers may comprise from about 10 wt. % to about 75 wt. % of the elastomeric polyolefin (column 6, lines 3-57 of Gessner). 
Claim 11, the elastomeric polyolefin may comprise copolymers of propylene and ethylene (column 5, line 28 through column 6, line 30 and Table 1 of Gessner). 
Claim 12, Tange does not appear to mention the second nonwoven outer layer comprising spunbond filaments but Gessner discloses that it is known in the art to construct a diaper nonwoven fabric facing material with spunbond filaments and that spunbond filaments have numerous advantages such as improved aesthetics and strength (column 1, lines 6-11, column 4, lines 1-17 and column 7, line 49 through column 9, line 30). Therefore, it would have been obvious to one having ordinary skill in the art to construct the diaper of Tange with a nonwoven fabric comprising spunbond filaments, motivated by a desire to produce a diaper with numerous advantages such as improved aesthetics and strength.
Claim 13, Gessner discloses that the blend comprises (i) a polymer and (ii) an elastomeric polyolefin; wherein the polymer comprises at least one of a polyolefin, a polyester, a polyamide, or combinations thereof (column 6, lines 3-30). 
Claim 14, Tange does not appear to specifically mention the nonwoven fabric comprising a liquid additive but Gorley and Solarek each disclose that it is known in the art to include a liquid additive to provide improved product function (see entire documents including [0005], [0006], [0012], [0013], and [0035] of Solarek and [0024], [0043], and [0044] of Gorley). Therefore, it would have been obvious to one having ordinary skill in the art to include a liquid additive to improve product function.
Claims 23, 24 and 29, Tange does not appear to specifically mention the polymer comprising a biopolymer but Gessner discloses that it is known in the art to vary polymer chemistry to provide desired properties (column 6, lines 3-30) and Gorley discloses that it is known in the wipe art to construct a nonwoven fabric with a polymer blend comprising a biopolymer such as a polyhydroxyalkanoate (see entire document including [0002], [0011], [0032], [0034], and [0128]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the nonwoven layers of Tange from any suitable polymer blend, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. Further, Westwood discloses that it is known in the wipe art to construct a nonwoven fabric elastomeric blend comprising PLA (see entire document including [0061] and [0102]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the elastomeric blend from any suitable elastomeric blend material, such as a blend comprising PLA, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 25 and 26, Tange does not appear to specifically mention the wipe being a wet-wipe comprising a liquid cleaning antimicrobial composition but Gorley discloses that it is known in the wipe art to construct a wipe as either a dry wipe or a wet wipe, based on the desired use, wherein the wet wipe may comprise a liquid cleaning antimicrobial composition ([0011], [0024], [0043] and [0044]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the wipe in any suitable form, such a wet-wipe including a liquid antimicrobial composition, because some wipe applications desire a wipe with antimicrobial wiping properties. 
Clam 28, Tange does not appear to mention the wipe being disposed in a container but Gorley discloses that it is conventional to package a wet-wipe in a container [0024]. Therefore, it would have been obvious to one having ordinary skill in the art to dispose the wipe of Tange in a container motivated by a desire to package the product for sale. 
Claims 30 and 31, Tange does not appear to mention a nonwoven layer comprising bicomponent fibers but Westwood discloses that it is known in the wipe art to construct nonwoven fabrics with bicomponent fibers to exploit capabilities not existing in either polymer alone ([0060] and [0085]-[0086]). Westwood discloses sheath/core bicomponent fibers wherein either component may be PLA ([0085] and [0086]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a nonwoven fabric of Tange from any suitable fibrous material, such as the claimed bicomponent fibers, to exploit capabilities not existing in either polymer alone and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.

Response to Arguments
Applicant's arguments filed 12/7/2021 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789